J3¥fe-/¥
                               ELECTRONIC RECORD




COA#      01-13-00168-CR                         OFFENSE: 22.021 (Agg Sex w/Child)

          Carl Edmond Yancy v. The State of
STYLE:    Texas                                  COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    178th District Court


DATE: 07/24/2014                 Publish: NO     TC CASE #:      1239111




                        IN THE COURT OF CRIMINAL APPEALS


         Carl Edmond Yancy v. The 5>tate of
STYLE:   Texas

                                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^ZfusZD                                      JUDGE:

DATE:       O^-lllkoiS                                SIGNED:                           PC:

JUDGE:           fji^ (JaAA>&—                        PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD